Adjudication unanimously affirmed. Memorandum: By his plea of guilty, defendant waived any nonjurisdictional defects in the previous proceedings (see, People v Fernandez, 67 NY2d 686, 688; People v Prescott, 66 NY2d 216, 220, cert denied 475 US 1150). A District Attorney has the authority to seek an indictment from a Grand Jury and, thus, a Grand Jury has jurisdiction to indict regardless of whether a superior court information has previously been filed (see, CPL 195.20, 200.80). Defendant, therefore, has forfeited his right to review of any error committed by the court in refusing to sign the approval of defendant’s waiver of his right to submit the case to the Grand Jury and of his consent to proceed by way of a superior court information. (Appeal from Adjudication of Niagara County Court, Hannigan, J.—Youthful Offender.) Present—Denman, P. J., Boomer, Pine, Balio and Fallon, JJ.